
	
		III
		Calendar No. 354
		112th CONGRESS
		2d Session
		H. CON. RES. 112
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2012
			Received and referred to the
			 Committee on the Budget;
			 committee discharged pursuant to Section 300 of the Congressional Budget Act;
			 placed on the calendar
		
		CONCURRENT RESOLUTION
		Establishing the budget for the United
		  States Government for fiscal year 2013 and setting forth appropriate budgetary
		  levels for fiscal years 2014 through 2022.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2013
			(a)DeclarationThe
			 Congress determines and declares that this concurrent resolution establishes
			 the budget for fiscal year 2013 and sets forth appropriate budgetary levels for
			 fiscal years 2014 through 2022.
			(b)Table of
			 ContentsThe table of
			 contents for this resolution is as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2013.
					Title I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Major functional categories.
					Title II—Reconciliation and Directive to the Committee on the
				Budget 
					Sec. 201. Reconciliation in the House of
				Representatives.
					Sec. 202. Directive to the Committee on the Budget of the House
				of Representatives to replace the sequester established by the Budget Control
				Act of 2011.
					Title III—Recommended Levels and Amounts for Fiscal Years 2030,
				2040, and 2050
					Sec. 301. Policy statement on long-term budgeting.
					Title IV—Reserve funds
					Sec. 401. Reserve fund for the repeal of the 2010 health care
				laws.
					Sec. 402. Deficit-neutral reserve fund for the sustainable
				growth rate of the Medicare program.
					Sec. 403. Deficit-neutral reserve fund for revenue
				measures.
					Sec. 404. Deficit-neutral reserve fund for rural counties and
				schools.
					Sec. 405. Deficit-neutral reserve fund for
				transportation.
					Title V—Budget Enforcement
					Sec. 501. Limitation on advance appropriations.
					Sec. 502. Concepts and definitions.
					Sec. 503. Adjustments of aggregates and allocations for
				legislation.
					Sec. 504. Limitation on long-term spending.
					Sec. 505. Budgetary treatment of certain
				transactions.
					Sec. 506. Application and effect of changes in allocations and
				aggregates.
					Sec. 507. Congressional Budget Office estimates.
					Sec. 508. Budget rule relating to transfers from the general
				fund of the treasury to the highway trust fund that increase public
				indebtedness.
					Sec. 509. Separate allocation for overseas contingency
				operations/global war on terrorism.
					Sec. 510. Exercise of rulemaking powers.
					Title VI—Policy
					Sec. 601. Policy Statement on Medicare.
					Sec. 602. Policy Statement on Social Security.
					Sec. 603. Policy statement on deficit reduction through the
				cancellation of unobligated balances.
					Sec. 604. Recommendations for the elimination of waste, fraud,
				and abuse in Federal programs.
					Title VII—Sense of the House provisions
					Sec. 701. Sense of the House regarding the importance of child
				support enforcement.
				
			IRecommended levels
			 and amounts
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2013
			 through 2022:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2013:
				$2,058,604,000,000.
							Fiscal year 2014:
				$2,248,773,000,000.
							Fiscal year 2015:
				$2,459,718,000,000.
							Fiscal year 2016:
				$2,627,541,000,000.
							Fiscal year 2017:
				$2,770,342,000,000.
							Fiscal year 2018:
				$2,891,985,000,000.
							Fiscal year 2019:
				$3,021,132,000,000.
							Fiscal year 2020:
				$3,173,642,000,000.
							Fiscal year 2021:
				$3,332,602,000,000.
							Fiscal year 2022:
				$3,498,448,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2013:
				-$234,735,000,000.
							Fiscal year 2014:
				-$302,411,000,000.
							Fiscal year 2015:
				-$356,566,000,000.
							Fiscal year 2016:
				-$388,565,000,000.
							Fiscal year 2017:
				-$423,997,000,000.
							Fiscal year 2018:
				-$460,304,000,000.
							Fiscal year 2019:
				-$497,440,000,000.
							Fiscal year 2020:
				-$534,378,000,000.
							Fiscal year 2021:
				-$574,350,000,000.
							Fiscal year 2022:
				-$617,033,000,000.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2013:
				$2,793,848,000,000.
						Fiscal year 2014:
				$2,681,566,000,000.
						Fiscal year 2015:
				$2,756,471,000,000.
						Fiscal year 2016:
				$2,888,570,000,000.
						Fiscal year 2017:
				$2,998,681,000,000.
						Fiscal year 2018:
				$3,117,133,000,000.
						Fiscal year 2019:
				$3,290,908,000,000.
						Fiscal year 2020:
				$3,455,514,000,000.
						Fiscal year 2021:
				$3,570,712,000,000.
						Fiscal year 2022:
				$3,780,807,000,000.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2013:
				$2,891,589,000,000.
						Fiscal year 2014:
				$2,769,702,000,000.
						Fiscal year 2015:
				$2,784,233,000,000.
						Fiscal year 2016:
				$2,892,523,000,000.
						Fiscal year 2017:
				$2,977,372,000,000.
						Fiscal year 2018:
				$3,080,794,000,000.
						Fiscal year 2019:
				$3,248,524,000,000.
						Fiscal year 2020:
				$3,398,470,000,000.
						Fiscal year 2021:
				$3,531,790,000,000.
						Fiscal year 2022:
				$3,748,801,000,000.
				(4)Deficits
			 (on-budget)For purposes of the enforcement of this resolution,
			 the amounts of the deficits (on-budget) are as follows:
					
						Fiscal year 2013:
				-$832,985,000,000.
						Fiscal year 2014:
				-$520,930,000,000.
						Fiscal year 2015:
				-$324,515,000,000.
						Fiscal year 2016:
				-$264,982,000,000.
						Fiscal year 2017:
				-$207,030,000,000.
						Fiscal year 2018:
				-$188,810,000,000.
						Fiscal year 2019:
				-$227,392,000,000.
						Fiscal year 2020:
				-$224,828,000,000.
						Fiscal year 2021:
				-$199,189,000,000.
						Fiscal year 2022:
				-$250,353,000,000.
				(5)Debt subject to
			 limitThe appropriate levels of the public debt are as
			 follows:
					
						Fiscal year 2013:
				$17,072,810,000,000.
						Fiscal year 2014:
				$17,769,762,000,000.
						Fiscal year 2015:
				$18,277,348,000,000.
						Fiscal year 2016:
				$18,752,806,000,000.
						Fiscal year 2017:
				$19,216,661,000,000.
						Fiscal year 2018:
				$19,676,545,000,000.
						Fiscal year 2019:
				$20,168,534,000,000.
						Fiscal year 2020:
				$20,657,588,000,000.
						Fiscal year 2021:
				$21,121,620,000,000.
						Fiscal year 2022:
				$21,627,396,000,000.
				(6)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
					
						Fiscal year 2013:
				$12,261,337,000,000.
						Fiscal year 2014:
				$12,860,706,000,000.
						Fiscal year 2015:
				$13,260,430,000,000.
						Fiscal year 2016:
				$13,597,083,000,000.
						Fiscal year 2017:
				$13,874,203,000,000.
						Fiscal year 2018:
				$14,125,515,000,000.
						Fiscal year 2019:
				$14,417,373,000,000.
						Fiscal year 2020:
				$14,717,285,000,000.
						Fiscal year 2021;
				$15,005,091,000,000.
						Fiscal year 2022:
				$15,363,610,000,000.
				102.Major
			 functional categoriesThe
			 Congress determines and declares that the appropriate levels of new budget
			 authority and outlays for fiscal years 2013 through 2022 for each major
			 functional category are:
				(1)National Defense
			 (050):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $562,166,000,000.
					(B)Outlays, $621,469,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $574,807,000,000.
					(B)Outlays, $589,720,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $588,501,000,000.
					(B)Outlays, $586,446,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $602,958,000,000.
					(B)Outlays, $599,658,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $618,519,000,000.
					(B)Outlays, $607,874,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $635,241,000,000.
					(B)Outlays, $617,648,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $653,094,000,000.
					(B)Outlays, $639,165,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $671,528,000,000.
					(B)Outlays, $656,950,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $690,261,000,000.
					(B)Outlays, $675,190,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $709,450,000,000.
					(B)Outlays, $699,316,000,000.
					(2)International
			 Affairs (150):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $43,128,000,000.
					(B)Outlays, $46,999,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $40,113,000,000.
					(B)Outlays, $44,758,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $38,271,000,000.
					(B)Outlays, $45,707,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $38,082,000,000.
					(B)Outlays, $46,041,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $40,446,000,000.
					(B)Outlays, $46,529,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $42,366,000,000.
					(B)Outlays, $46,777,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $43,303,000,000.
					(B)Outlays, $45,780,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $44,294,000,000.
					(B)Outlays, $45,774,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $45,329,000,000.
					(B)Outlays, $46,737,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $46,649,000,000.
					(B)Outlays, $47,872,000,000.
					(3)General Science,
			 Space, and Technology (250):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $28,001,000,000.
					(B)Outlays, $29,204,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $28,154,000,000.
					(B)Outlays, $28,535,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $28,633,000,000.
					(B)Outlays, $28,591,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $29,176,000,000.
					(B)Outlays, $29,006,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $29,759,000,000.
					(B)Outlays, $29,526,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $30,412,000,000.
					(B)Outlays, $30,127,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $31,066,000,000.
					(B)Outlays, $30,719,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $31,747,000,000.
					(B)Outlays, $31,377,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $32,454,000,000.
					(B)Outlays, $31,973,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $33,173,000,000.
					(B)Outlays, $32,680,000,000.
					(4)Energy
			 (270):
					Fiscal year
			 2013:
					(A)New
			 budget authority, -$3,025,000,000.
					(B)Outlays, $9,407,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $1,670,000,000.
					(B)Outlays, $4,220,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $952,000,000.
					(B)Outlays, $2,375,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $990,000,000.
					(B)Outlays, $2,128,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $960,000,000.
					(B)Outlays, $1,832,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $960,000,000.
					(B)Outlays, $1,903,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $1,017,000,000.
					(B)Outlays, $2,103,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $975,000,000.
					(B)Outlays, $2,110,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $863,000,000.
					(B)Outlays, $2,130,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $900,000,000.
					(B)Outlays, $2,221,000,000.
					(5)Natural Resources
			 and Environment (300):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $33,274,000,000.
					(B)Outlays, $37,882,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $31,554,000,000.
					(B)Outlays, $36,144,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $30,181,000,000.
					(B)Outlays, $35,058,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $30,868,000,000.
					(B)Outlays, $33,832,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $31,848,000,000.
					(B)Outlays, $33,756,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $33,140,000,000.
					(B)Outlays, $33,245,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $33,981,000,000.
					(B)Outlays, $33,845,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $35,132,000,000.
					(B)Outlays, $34,707,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $35,338,000,000.
					(B)Outlays, $35,178,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $36,046,000,000.
					(B)Outlays, $35,666,000,000.
					(6)Agriculture
			 (350):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $21,691,000,000.
					(B)Outlays, $24,611,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $18,145,000,000.
					(B)Outlays, $19,113,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $19,395,000,000.
					(B)Outlays, $19,107,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $19,142,000,000.
					(B)Outlays, $18,761,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $18,962,000,000.
					(B)Outlays, $18,571,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $19,291,000,000.
					(B)Outlays, $18,849,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $19,556,000,000.
					(B)Outlays, $19,152,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $20,045,000,000.
					(B)Outlays, $19,667,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $20,543,000,000.
					(B)Outlays, $20,154,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $20,571,000,000.
					(B)Outlays, $20,187,000,000.
					(7)Commerce and
			 Housing Credit (370):
					Fiscal year
			 2013:
					(A)New
			 budget authority, -$7,095,000,000.
					(B)Outlays, -$3,151,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, -$1,455,000,000.
					(B)Outlays, -$12,070,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $711,000,000.
					(B)Outlays, -$11,591,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $2,675,000,000.
					(B)Outlays, -$12,166,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $5,135,000,000.
					(B)Outlays, -$11,195,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $6,515,000,000.
					(B)Outlays, -$10,525,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $7,778,000,000.
					(B)Outlays, -$15,134,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $9,491,000,000.
					(B)Outlays, -$14,115,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $10,206,000,000.
					(B)Outlays, -$6,446,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $11,311,000,000.
					(B)Outlays, -$6,533,000,000.
					(8)Transportation
			 (400):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $57,139,000,000.
					(B)Outlays, $49,729,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $80,829,000,000.
					(B)Outlays, $84,541,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $74,602,000,000.
					(B)Outlays, $77,294,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $76,512,000,000.
					(B)Outlays, $79,831,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $77,561,000,000.
					(B)Outlays, $80,358,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $80,640,000,000.
					(B)Outlays, $81,412,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $81,636,000,000.
					(B)Outlays, $81,348,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $85,165,000,000.
					(B)Outlays, $84,201,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $80,486,000,000.
					(B)Outlays, $79,090,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $93,104,000,000.
					(B)Outlays, $91,180,000,000.
					(9)Community and
			 Regional Development (450):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $11,047,000,000.
					(B)Outlays, $21,732,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $7,307,000,000.
					(B)Outlays, $16,886,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $7,389,000,000.
					(B)Outlays, $13,927,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $7,415,000,000.
					(B)Outlays, $10,647,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $7,427,000,000.
					(B)Outlays, $8,848,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $7,435,000,000.
					(B)Outlays, $8,044,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $7,410,000,000.
					(B)Outlays, $7,673,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $7,501,000,000.
					(B)Outlays, $7,691,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $7,604,000,000.
					(B)Outlays, $7,805,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $7,726,000,000.
					(B)Outlays, $7,997,000,000.
					(10)Education,
			 Training, Employment, and Social Services (500):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $57,626,000,000.
					(B)Outlays, $78,335,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $56,151,000,000.
					(B)Outlays, $60,269,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $63,904,000,000.
					(B)Outlays, $64,931,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $71,626,000,000.
					(B)Outlays, $71,719,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $79,630,000,000.
					(B)Outlays, $78,652,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $84,076,000,000.
					(B)Outlays, $84,121,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $87,738,000,000.
					(B)Outlays, $87,647,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $89,329,000,000.
					(B)Outlays, $89,911,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $90,305,000,000.
					(B)Outlays, $91,272,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $91,458,000,000.
					(B)Outlays, $92,408,000,000.
					(11)Health
			 (550):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $363,596,000,000.
					(B)Outlays, $365,614,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $358,322,000,000.
					(B)Outlays, $362,556,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $365,058,000,000.
					(B)Outlays, $369,455,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $376,993,000,000.
					(B)Outlays, $376,408,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $393,219,000,000.
					(B)Outlays, $394,754,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $404,124,000,000.
					(B)Outlays, $406,143,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $419,428,000,000.
					(B)Outlays, $417,557,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $446,427,000,000.
					(B)Outlays, $433,169,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $449,759,000,000.
					(B)Outlays, $446,710,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $471,657,000,000.
					(B)Outlays, $468,212,000,000.
					(12)Medicare
			 (570):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $510,144,000,000.
					(B)Outlays, $510,056,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $532,701,000,000.
					(B)Outlays, $532,004,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $554,995,000,000.
					(B)Outlays, $554,555,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $601,515,000,000.
					(B)Outlays, $601,281,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $615,386,000,000.
					(B)Outlays, $614,665,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $634,539,000,000.
					(B)Outlays, $634,089,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $692,173,000,000.
					(B)Outlays, $691,921,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $737,284,000,000.
					(B)Outlays, $736,531,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $784,647,000,000.
					(B)Outlays, $784,158,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $866,591,000,000.
					(B)Outlays, $866,448,000,000.
					(13)Income Security
			 (600):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $517,076,000,000.
					(B)Outlays, $516,848,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $475,714,000,000.
					(B)Outlays, $474,603,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $472,820,000,000.
					(B)Outlays, $471,200,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $453,169,000,000.
					(B)Outlays, $455,843,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $450,453,000,000.
					(B)Outlays, $448,404,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $453,608,000,000.
					(B)Outlays, $447,336,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $469,525,000,000.
					(B)Outlays, $467,922,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $481,660,000,000.
					(B)Outlays, $480,331,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $494,347,000,000.
					(B)Outlays, $493,341,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $511,458,000,000.
					(B)Outlays, $515,356,000,000.
					(14)Social Security
			 (650):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $53,216,000,000.
					(B)Outlays, $53,296,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $31,892,000,000.
					(B)Outlays, $32,002,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $35,135,000,000.
					(B)Outlays, $35,210,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $38,953,000,000.
					(B)Outlays, $38,991,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $43,140,000,000.
					(B)Outlays, $43,140,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $47,590,000,000.
					(B)Outlays, $47,590,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $52,429,000,000.
					(B)Outlays, $52,429,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $57,425,000,000.
					(B)Outlays, $57,425,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $62,604,000,000.
					(B)Outlays, $62,604,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $68,079,000,000.
					(B)Outlays, $68,079,000,000.
					(15)Veterans Benefits
			 and Services (700):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $134,635,000,000.
					(B)Outlays, $135,222,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $137,004,000,000.
					(B)Outlays, $137,230,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $139,862,000,000.
					(B)Outlays, $139,774,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $148,556,000,000.
					(B)Outlays, $148,044,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $147,499,000,000.
					(B)Outlays, $146,846,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $146,341,000,000.
					(B)Outlays, $145,634,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $156,034,000,000.
					(B)Outlays, $155,291,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $160,511,000,000.
					(B)Outlays, $159,760,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $165,065,000,000.
					(B)Outlays, $164,272,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $175,431,000,000.
					(B)Outlays, $174,607,000,000.
					(16)Administration of
			 Justice (750):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $54,277,000,000.
					(B)Outlays, $57,623,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $51,201,000,000.
					(B)Outlays, $54,168,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $52,499,000,000.
					(B)Outlays, $54,276,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $55,868,000,000.
					(B)Outlays, $56,929,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $55,704,000,000.
					(B)Outlays, $56,547,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $57,407,000,000.
					(B)Outlays, $60,053,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $59,263,000,000.
					(B)Outlays, $60,828,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $61,091,000,000.
					(B)Outlays, $62,003,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $63,137,000,000.
					(B)Outlays, $64,045,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $68,922,000,000.
					(B)Outlays, $69,817,000,000.
					(17)General
			 Government (800):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $23,155,000,000.
					(B)Outlays, $25,051,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, 23,415,000,000.
					(B)Outlays, $24,042,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $23,067,000,000.
					(B)Outlays, $23,435,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $22,814,000,000.
					(B)Outlays, $22,961,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $23,149,000,000.
					(B)Outlays, $23,170,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $23,734,000,000.
					(B)Outlays, $23,699,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $24,304,000,000.
					(B)Outlays, $23,897,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $24,751,000,000.
					(B)Outlays, $24,365,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $25,358,000,000.
					(B)Outlays, $24,896,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $25,881,000,000.
					(B)Outlays, $25,449,000,000.
					(18)Net Interest
			 (900):
					Fiscal year
			 2013:
					(A)New
			 budget authority, $344,415,000,000.
					(B)Outlays, $344,415,000,000
					Fiscal year
			 2014:
					(A)New
			 budget authority, $356,352,000,000.
					(B)Outlays, $356,352,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $391,014,000,000.
					(B)Outlays, $391,014,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $447,356,000,000.
					(B)Outlays, $447,356,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $506,642,000,000.
					(B)Outlays, $506,642,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $565,014,000,000.
					(B)Outlays, $565,014,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $618,628,000,000.
					(B)Outlays, $618,628,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $664,102,000,000.
					(B)Outlays, $664,102,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $696,908,000,000.
					(B)Outlays, $696,908,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $730,179,000,000.
					(B)Outlays, $730,179,000,000.
					(19)Allowances
			 (920):
					Fiscal year
			 2013:
					(A)New
			 budget authority, -$22,607,000,000.
					(B)Outlays, $859,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, -$87,771,000,000.
					(B)Outlays, -$50,682,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, -$90,146,000,000.
					(B)Outlays, -$80,035,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, -$94,030,000,000.
					(B)Outlays, -$93,943,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, -$96,411,000,000.
					(B)Outlays, -$101,325,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, -$101,394,000,000.
					(B)Outlays, -$106,211,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, -$106,767,000,000.
					(B)Outlays, -$111,171,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, -$113,223,000,000.
					(B)Outlays, -$117,350,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, -$120,493,000,000.
					(B)Outlays, -$123,784,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, -$121,281,000,000.
					(B)Outlays, -$125,413,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					Fiscal year
			 2013:
					(A)New
			 budget authority, -$84,736,000,000.
					(B)Outlays, -$84,736,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, -$78,697,000,000.
					(B)Outlays, -$78,697,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, -$84,531,000,000.
					(B)Outlays, -$84,531,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, -$86,226,000,000.
					(B)Outlays, -$86,226,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, -$94,507,000,000.
					(B)Outlays, -$94,507,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, -$98,066,000,000.
					(B)Outlays, -$98,066,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, -$104,845,000,000.
					(B)Outlays, -$104,845,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, -$103,878,000,000.
					(B)Outlays, -$103,878,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, -$108,168,000,000.
					(B)Outlays, -$108,168,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, -$110,655,000,000.
					(B)Outlays, -$110,655,000,000.
					(21)Overseas Contingency Operations/Global War
			 on Terrorism:
					Fiscal year
			 2013:
					(A)New
			 budget authority, $96,725,000,000.
					(B)Outlays, $51,125,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $54,010,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $48,034,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $45,422,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $44,284,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $43,912,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $43,770,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $43,741,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $43,727,000,000.
					Fiscal year
			 2022:
					(A)New
			 budget authority, $44,159,000,000.
					(B)Outlays, $43,727,000,000.
					IIReconciliation
			 and Directive to the Committee on the Budget 
			201.Reconciliation
			 in the House of Representatives
				(a)Submissions of
			 spending reductionNot later
			 than April 27, 2012, the House committees named in subsection (b) shall submit
			 recommendations to the Committee on the Budget of the House of Representatives.
			 After receiving those recommendations, such committee shall report to the House
			 a reconciliation bill carrying out all such recommendations without substantive
			 revision.
				(b)Instructions
					(1)Committee on
			 AgricultureThe Committee on
			 Agriculture shall submit changes in laws within its jurisdiction sufficient to
			 reduce the deficit by $8,200,000,000 for the period of fiscal years 2012 and
			 2013; by $19,700,000,000 for the period of fiscal years 2012 through 2017; and
			 by $33,200,000,000 for the period of fiscal years 2012 through 2022.
					(2)Committee on
			 Energy and CommerceThe
			 Committee on Energy and Commerce shall submit changes in laws within its
			 jurisdiction sufficient to reduce the deficit by $3,750,000,000 for the period
			 of fiscal years 2012 and 2013; by $28,430,000,000 for the period of fiscal
			 years 2012 through 2017; and by $96,760,000,000 for the period of fiscal years
			 2012 through 2022.
					(3)Committee on
			 Financial ServicesThe
			 Committee on Financial Services shall submit changes in laws within its
			 jurisdiction sufficient to reduce the deficit by $3,000,000,000 for the period
			 of fiscal years 2012 and 2013; by $16,700,000,000 for the period of fiscal
			 years 2012 through 2017; and by $29,800,000,000 for the period of fiscal years
			 2012 through 2022.
					(4)Committee on the
			 JudiciaryThe Committee on
			 the Judiciary shall submit changes in laws within its jurisdiction sufficient
			 to reduce the deficit by $100,000,000 for the period of fiscal years 2012 and
			 2013; by $11,200,000,000 for the period of fiscal years 2012 through 2017; and
			 by $39,700,000,000 for the period of fiscal years 2012 through 2022.
					(5)Committee on
			 Oversight and Government ReformThe Committee on Oversight and Government
			 Reform shall submit changes in laws within its jurisdiction sufficient to
			 reduce the deficit by $2,200,000,000 for the period of fiscal years 2012 and
			 2013; by $30,100,000,000 for the period of fiscal years 2012 through 2017; and
			 by $78,900,000,000 for the period of fiscal years 2012 through 2022.
					(6)Committee on
			 Ways and MeansThe Committee
			 on Ways and Means shall submit changes in laws within its jurisdiction
			 sufficient to reduce the deficit by $1,200,000,000 for the period of fiscal
			 years 2012 and 2013; by $23,000,000,000 for the period of fiscal years 2012
			 through 2017; and by $53,000,000,000 for the period of fiscal years 2012
			 through 2022.
					202.Directive to
			 the Committee on the Budget of the House of Representatives to replace the
			 sequester established by the Budget Control Act of 2011
				(a)SubmissionIn
			 the House, the Committee on the Budget shall report to the House a bill
			 carrying out the directions set forth in subsection (b).
				(b)DirectionsThe
			 bill referred to in subsection (a) shall include the following
			 provisions:
					(1)Replacing the
			 sequester established by the Budget Control Act of 2011The
			 language shall amend section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 to replace the sequester established under that section
			 consistent with this concurrent resolution.
					(2)Application of
			 provisionsThe bill referred to in subsection (a) shall include
			 language making its application contingent upon the enactment of the
			 reconciliation bill referred to in section 201.
					IIIRecommended
			 Levels and Amounts for Fiscal Years 2030, 2040, and 2050
			301.Policy
			 statement on long-term budgetingThe following are the recommended budget
			 levels for each of fiscal years 2030, 2040, and 2050 as a percent of the gross
			 domestic product of the United States:
				(1)Federal
			 RevenuesThe appropriate levels of Federal revenues are as
			 follows:
					
						Fiscal year 2030: 19 percent.
						Fiscal year 2040: 19 percent.
						Fiscal year 2050: 19
				percent.
				(2)Budget
			 outlaysThe appropriate levels of total budget outlays are as
			 follows:
					
						Fiscal year 2030: 20.25 percent.
						Fiscal year 2040: 18.75 percent.
						Fiscal year 2050: 16
				percent.
				(3)DeficitsThe
			 appropriate amounts of deficits are as follows:
					
						Fiscal year 2030: 1.25 percent.
						Fiscal year 2040: -.25 percent.
						Fiscal year 2050: -3
				percent.
				(4)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
					
						Fiscal year 2030: 53 percent.
						Fiscal year 2040: 38 percent.
						Fiscal year 2050: 10
				percent.
				IVReserve
			 funds
			401.Reserve fund
			 for the repeal of the 2010 health care lawsIn the House, the chair of the Committee on
			 the Budget may revise the allocations, aggregates, and other appropriate levels
			 in this resolution for the budgetary effects of any bill or joint resolution,
			 or amendment thereto or conference report thereon, that repeals the Patient
			 Protection and Affordable Care Act or the Health Care and Education
			 Reconciliation Act of 2010.
			402.Deficit-neutral
			 reserve fund for the sustainable growth rate of the Medicare
			 programIn the House, the
			 chair of the Committee on the Budget may revise the allocations, aggregates,
			 and other appropriate levels in this resolution for the budgetary effects of
			 any bill or joint resolution, or amendment thereto or conference report
			 thereon, that includes provisions amending or superseding the system for
			 updating payments under section 1848 of the Social Security Act, if such
			 measure would not increase the deficit in the period of fiscal years 2013
			 through 2022.
			403.Deficit-neutral
			 reserve fund for revenue measuresIn the House, the chair of the Committee on
			 the Budget may revise the allocations, aggregates, and other appropriate levels
			 in this resolution for the budgetary effects of any bill reported by the
			 Committee on Ways and Means, or any amendment thereto or conference report
			 thereon, that decreases revenue, but only if such measure would not increase
			 the deficit over the period of fiscal years 2013 through 2022.
			404.Deficit-neutral
			 reserve fund for rural counties and schoolsIn the House, the chair of the Committee on
			 the Budget may revise the allocations, aggregates, and other appropriate levels
			 and limits in this resolution for the budgetary effects of any bill or joint
			 resolution, or amendment thereto or conference report thereon, that makes
			 changes to the Payments in Lieu of Taxes Act of 1976 (Public Law
			 94–565) or makes changes to or provides for the reauthorization
			 of the Secure Rural Schools and Community Self Determination Act of 2000
			 (Public Law
			 106–393) by the amounts provided by that legislation for those
			 purposes, if such legislation would not increase the deficit or direct spending
			 for fiscal year 2013, the period of fiscal years 2013 through 2017, or the
			 period of fiscal years 2013 through 2022.
			405.Deficit-neutral
			 reserve fund for transportationIn the House, the chair of the Committee on
			 the Budget may revise the allocations, aggregates, and other appropriate levels
			 in this resolution for any bill or joint resolution, or amendment thereto or
			 conference report thereon, if such measure maintains the solvency of the
			 Highway Trust Fund, but only if such measure would not increase the deficit
			 over the period of fiscal years 2013 through 2022.
			VBudget
			 Enforcement
			501.Limitation on
			 advance appropriations
				(a)In
			 generalIn the House, except
			 as provided in subsection (b), any bill or joint resolution, or an amendment
			 thereto or conference report thereon, making a general appropriation or
			 continuing appropriation may not provide for advance appropriations.
				(b)ExceptionsAn
			 advance appropriation may be provided for programs, projects, activities, or
			 accounts referred to in subsection (c)(1) or identified in the report to
			 accompany this resolution or the joint explanatory statement of managers to
			 accompany this resolution under the heading Accounts Identified for
			 Advance Appropriations.
				(c)LimitationsFor fiscal year 2014, the aggregate amount
			 of advance appropriation shall not exceed—
					(1)$54,462,000,000
			 for the following programs in the Department of Veterans Affairs—
						(A)Medical
			 Services;
						(B)Medical Support
			 and Compliance; and
						(C)Medical Facilities
			 accounts of the Veterans Health Administration; and
						(2)$28,852,000,000 in
			 new budget authority for all other programs.
					(d)DefinitionIn
			 this section, the term advance appropriation means any new
			 discretionary budget authority provided in a bill or joint resolution making
			 general appropriations or any new discretionary budget authority provided in a
			 bill or joint resolution making continuing appropriations for fiscal year
			 2014.
				502.Concepts and
			 definitionsUpon the enactment
			 of any bill or joint resolution providing for a change in budgetary concepts or
			 definitions, the chair of the Committee on the Budget may adjust any
			 appropriate levels and allocations in this resolution accordingly.
			503.Adjustments of
			 aggregates and allocations for legislation
				(a)EnforcementFor purposes of enforcing this resolution,
			 the revenue levels shall be those set forth in the March 2012 Congressional
			 Budget Office baseline. The total amount of adjustments made under subsection
			 (b) may not cause revenue levels to be below the levels set forth in paragraph
			 (1)(A) of section 101 for fiscal year 2013 and for the period of fiscal years
			 2013 through 2022.
				(b)Adjustments(1)The chair of the
			 Committee on the Budget may adjust the allocations and aggregates of this
			 concurrent resolution for—
						(A)the budgetary effects of measures
			 extending the Economic Growth and Tax Relief Reconciliation Act of 2001;
						(B)the budgetary effects of measures
			 extending the Jobs and Growth Tax Relief Reconciliation Act of 2003;
						(C)the budgetary effects of measures that
			 adjust the Alternative Minimum Tax exemption amounts to prevent a larger number
			 of taxpayers as compared with tax year 2008 from being subject to the
			 Alternative Minimum Tax or of allowing the use of nonrefundable personal
			 credits against the Alternative Minimum Tax;
						(D)the budgetary effects of extending the
			 estate, gift, and generation-skipping transfer tax provisions of title III of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010;
						(E)the budgetary effects of measures
			 providing a 20 percent deduction in income to small businesses;
						(F)the budgetary effects of measures
			 implementing trade agreements;
						(G)the budgetary effects of provisions
			 repealing the tax increases set forth in the Patient Protection and Affordable
			 Care Act and the Health Care and Education Affordability Reconciliation Act of
			 2010;
						(H)the budgetary effects of provisions
			 reforming the Patient Protection and Affordable Care Act and the Health Care
			 and Education Affordability Reconciliation Act of 2010; and
						(I)the budgetary effects of measures
			 reforming the tax code and lowering tax rates.
						(2)A measure does not qualify for
			 adjustments under paragraph (1)(H) if it—
						(A)increases the deficit over the period
			 of fiscal years 2013 through 2022; or
						(B)increases revenues over the period of
			 fiscal years 2013 through 2022, other than by—
							(i)repealing or modifying the
			 individual mandate (codified as
			 section
			 5000A of the Internal Revenue Code of 1986); or
							(ii)modifying the subsidies to
			 purchase health insurance (codified as
			 section
			 36B of the Internal Revenue Code of 1986).
							(c)Other
			 adjustmentsIf a committee
			 (other than the Committee on Appropriations) reports a bill or joint
			 resolution, or an amendment thereto or a conference report thereon, providing
			 for a decrease in direct spending (budget authority and outlays flowing
			 therefrom) for any fiscal year and also provides for an authorization of
			 appropriations for the same purpose, upon the enactment of such measure, the
			 chair of the Committee on the Budget may decrease the allocation to such
			 committee and increase the allocation of discretionary spending (budget
			 authority and outlays flowing therefrom) to the Committee on Appropriations for
			 fiscal year 2013 by an amount equal to the new budget authority (and outlays
			 flowing therefrom) provided for in a bill or joint resolution making
			 appropriations for the same purpose.
				(d)DeterminationsFor
			 the purpose of enforcing this concurrent resolution on the budget in the House,
			 the allocations and aggregate levels of new budget authority, outlays, direct
			 spending, new entitlement authority, revenues, deficits, and surpluses for
			 fiscal year 2013 and the period of fiscal years 2013 through fiscal year 2022
			 shall be determined on the basis of estimates made by the chair of the
			 Committee on the Budget and such chair may adjust the applicable levels of this
			 resolution.
				504.Limitation on
			 long-term spending
				(a)In
			 generalIn the House, it shall not be in order to consider a bill
			 or joint resolution reported by a committee (other than the Committee on
			 Appropriations), or an amendment thereto or a conference report thereon, if the
			 provisions of such measure have the net effect of increasing direct spending in
			 excess of $5,000,000,000 for any period described in subsection (b).
				(b)Time
			 periodsThe applicable periods for purposes of this section are
			 any of the first four consecutive ten fiscal-year periods beginning with fiscal
			 year 2023.
				505.Budgetary
			 treatment of certain transactions
				(a)In
			 GeneralNotwithstanding
			 section 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the
			 Budget Enforcement Act of 1990, and section 4001 of the Omnibus Budget
			 Reconciliation Act of 1989, the joint explanatory statement accompanying the
			 conference report on any concurrent resolution on the budget shall include in
			 its allocation under section 302(a) of the Congressional Budget Act of 1974 to
			 the Committee on Appropriations amounts for the discretionary administrative
			 expenses of the Social Security Administration and the United States Postal
			 Service.
				(b)Special
			 RuleFor purposes of applying sections 302(f) and 311 of the
			 Congressional Budget Act of 1974, estimates of the level of total new budget
			 authority and total outlays provided by a measure shall include any off-budget
			 discretionary amounts.
				(c)AdjustmentsThe chair of the Committee on the Budget
			 may adjust allocations and aggregates for legislation reported by the Committee
			 on Oversight and Government Reform that reforms the Federal retirement system,
			 but does not cause a net increase in the deficit for fiscal year 2013 and the
			 period of fiscal years 2013 to 2022.
				506.Application and
			 effect of changes in allocations and aggregates
				(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
					(1)apply while that
			 measure is under consideration;
					(2)take effect upon
			 the enactment of that measure; and
					(3)be published in
			 the Congressional Record as soon as practicable.
					(b)Effect of
			 Changed Allocations and AggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 included in this resolution.
				(c)ExemptionsAny legislation for which the chair of the
			 Committee on the Budget makes adjustments in the allocations or aggregates of
			 this concurrent resolution shall not be subject to the points of order set
			 forth in clause 10 of rule XXI of the Rules of the House of Representatives or
			 section 504.
				507.Congressional
			 Budget Office estimates
				(a)Fair Value
			 Estimates
					(1)Request for
			 supplemental estimatesUpon
			 the request of the chair or ranking member of the Committee on the Budget, any
			 estimate prepared for a measure under the terms of title V of the Congressional
			 Budget Act of 1974, credit reform, as a supplement to such
			 estimate of the Congressional Budget Office shall, to the extent practicable,
			 also provide an estimate of the current actual or estimated market values
			 representing the fair value of assets and liabilities affected
			 by such measure.
					(2)EnforcementIf
			 the Congressional Budget Office provides an estimate pursuant to subsection
			 (a), the chair of the Committee on the Budget may use such estimate to
			 determine compliance with the Congressional Budget Act of 1974 and other
			 budgetary enforcement controls.
					(b)Budgetary
			 Effects of the National Flood Insurance ProgramThe Congressional Budget Office shall
			 estimate the change in net income to the National Flood Insurance Program by
			 this Act if such income is included in a reconciliation bill provided for in
			 section 201, as if such income were deposited in the general fund of the
			 Treasury.
				508.Budget rule
			 relating to transfers from the general fund of the treasury to the highway
			 trust fund that increase public indebtednessFor purposes of the Congressional Budget Act
			 of 1974, the Balanced Budget and Emergency Deficit Control Act of 1985, or the
			 Rules of the House of Representatives, a bill or joint resolution, or an
			 amendment thereto or conference report thereon, or any Act that transfers funds
			 from the general fund of the Treasury to the Highway Trust Fund shall be
			 counted as new budget authority and outlays equal to the amount of the transfer
			 in the fiscal year the transfer occurs.
			509.Separate
			 allocation for overseas contingency operations/global war on terrorism
				(a)AllocationIn the House, there shall be a separate
			 allocation to the Committee on Appropriations for overseas contingency
			 operations and the global war on terrorism. For purposes of enforcing such
			 separate allocation under section 302(f) of the Congressional Budget Act of
			 1974, the first fiscal year and the total of fiscal
			 years shall be deemed to refer to fiscal year 2013. Such separate
			 allocation shall be the exclusive allocation for overseas contingency
			 operations and the global war on terrorism under section 302(a) of such Act.
			 Section 302(c) of such Act does not apply to such separate allocation. The
			 Committee on Appropriations may provide suballocations of such separate
			 allocation under section 302(b) of such Act. Spending that counts toward the
			 allocation established by this section shall be designated pursuant to section
			 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
			 1985.
				(b)AdjustmentIn the House, for purposes of subsection
			 (a) for fiscal year 2013, no adjustment shall be made under section 314(a) of
			 the Congressional Budget Act of 1974 if any adjustment would be made under
			 section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
			 Act of 1985.
				510.Exercise of
			 rulemaking powers
				(a)In
			 generalThe House adopts the
			 provisions of this title—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and as such they shall be
			 considered as part of the rules of the House of Representatives, and these
			 rules shall supersede other rules only to the extent that they are inconsistent
			 with other such rules; and
					(2)with full
			 recognition of the constitutional right of the House of Representatives to
			 change those rules at any time, in the same manner, and to the same extent as
			 in the case of any other rule of the House of Representatives.
					(b)Limitation on
			 applicationThe following
			 provisions of H. Res. 5 (112th Congress) shall no longer have force or
			 effect:
					(1)Section 3(e)
			 relating to advance appropriations.
					(2)Section 3(f)
			 relating to the treatment of off-budget administrative expenses.
					VIPolicy
			601.Policy Statement on
			 Medicare
				(a)FindingsThe House finds the following:
					(1)More than 50 million Americans depend on
			 Medicare for their health security.
					(2)The Medicare Trustees Report has repeatedly
			 recommended that Medicare’s long-term financial challenges be addressed soon.
			 Each year without reform, the financial condition of Medicare becomes more
			 precarious and the threat to those in and near retirement becomes more
			 pronounced. According to the Congressional Budget Office—
						(A)the Hospital Insurance Trust Fund will be
			 exhausted in 2022 and unable to pay scheduled benefits; and
						(B)Medicare spending is growing faster than
			 the economy and Medicare outlays are currently rising at a rate of 6.3 percent
			 per year, and under the Congressional Budget Office’s alternative fiscal
			 scenario, direct spending on Medicare is projected to reach 7 percent of GDP by
			 2035 and 14 percent of GDP by 2085.
						(3)Failing to address this problem will leave
			 millions of American seniors without adequate health security and younger
			 generations burdened with enormous debt to pay for spending levels that cannot
			 be sustained.
					(b)Policy on
			 medicare reformIt is the
			 policy of this resolution to protect those in and near retirement from any
			 disruptions to their Medicare benefits and offer future beneficiaries the same
			 health care options available to Members of Congress.
				(c)AssumptionsThis resolution assumes reform of the
			 Medicare program such that:
					(1)Current Medicare benefits are preserved for
			 those in and near retirement, without changes.
					(2)For future
			 generations, when they reach eligibility, Medicare is reformed to provide a
			 premium support payment and a selection of guaranteed health coverage options
			 from which recipients can choose a plan that best suits their needs.
					(3)Medicare will
			 provide additional assistance for lower-income beneficiaries and those with
			 greater health risks.
					(4)Medicare spending
			 is put on a sustainable path and the Medicare program becomes solvent over the
			 long-term.
					602.Policy
			 Statement on Social Security
				(a)FindingsThe House finds the following:
					(1)More than 55
			 million retirees, individuals with disabilities, and survivors depend on Social
			 Security. Since enactment, Social Security has served as a vital leg on the
			 three-legged stool of retirement security, which includes
			 employer provided pensions as well as personal savings.
					(2)The Social
			 Security Trustees report has repeatedly recommended that Social Security’s
			 long-term financial challenges be addressed soon. Each year without reform, the
			 financial condition of Social Security becomes more precarious and the threat
			 to seniors and those receiving Social Security disability benefits becomes more
			 pronounced:
						(A)In 2016, according
			 to the Congressional Budget Office, the Federal Disability Insurance Trust Fund
			 will be exhausted and will be unable to pay scheduled benefits.
						(B)In 2036, according
			 to the Social Security Trustees Report the combined Federal Old-Age and
			 Survivors Insurance Trust Fund and Federal Disability Insurance Trust Fund will
			 be exhausted, and will be unable to pay scheduled benefits.
						(C)With the
			 exhaustion of the trust funds in 2036, benefits will be cut 23 percent across
			 the board, devastating those currently in or near retirement and those who rely
			 on Social Security the most.
						(3)The current recession has exacerbated the
			 crisis to Social Security. The Congressional Budget Office continues to project
			 permanent cash deficits.
					(4)Lower-income
			 Americans rely on Social Security for a larger proportion of their retirement
			 income. Therefore, reforms should take into consideration the need to protect
			 lower-income Americans’ retirement security.
					(5)Americans deserve
			 action by their elected officials on Social Security reform. It is critical
			 that the Congress and the administration work together in a bipartisan fashion
			 to address the looming insolvency of Social Security. In this spirit, this
			 resolution creates a bipartisan opportunity to find solutions by requiring
			 policymakers to ensure that Social Security remains a critical part fo the
			 safety net.
					(b)Policy on Social
			 SecurityIt is the policy of this resolution that Congress should
			 work on a bipartisan basis to make Social Security permanently solvent. This
			 resolution assumes reform of a current law trigger, such that—
					(1)(A)if in any year the Board
			 of Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund in its annual Trustees’ Report
			 determines that the 75-year actuarial balance of the Social Security Trust
			 Funds is in deficit, and the annual balance of the Social Security Trust Funds
			 in the 75th year is in deficit, the Board of Trustees should, not later than
			 September 30 of the same calendar year, submit to the President recommendations
			 for statutory reforms necessary to achieve a positive 75-year actuarial balance
			 and a positive annual balance in the 75th year; and
						(B)such recommendations provided to the
			 President should be agreed upon by both Public Trustees of the Board of
			 Trustees;
						(2)(A)not later than December
			 1 of the same calendar year in which the Board of Trustees submits its
			 recommendations, the President shall promptly submit implementing legislation
			 to both Houses of Congress, including recommendations necessary to achieve a
			 positive 75-year actuarial balance and a positive annual balance in the 75th
			 year; and
						(B)the Majority Leader of the Senate and
			 the Majority Leader of the House should introduce such legislation upon
			 receipt;
						(3)within 60 days of
			 the President submitting legislation, the committees of jurisdiction to which
			 the legislation has been referred should report such legislation, which should
			 be considered by the full House or Senate under expedited procedures;
			 and
					(4)legislation
			 submitted by the President should—
						(A)protect those in
			 and near retirement;
						(B)preserve the
			 safety net for those who rely on Social Security, including survivors and those
			 with disabilities;
						(C)improve fairness
			 for participants; and
						(D)reduce the burden
			 on, and provide certainty for, future generations.
						603.Policy
			 statement on deficit reduction through the cancellation of unobligated
			 balances
				(a)FindingsThe
			 House finds the following:
					(1)According to the
			 Office of Management and Budget, Federal agencies will hold $698 billion in
			 unobligated balances at the close of fiscal year 2013.
					(2)These funds
			 represent direct and discretionary spending made available by Congress that
			 remain available for expenditure beyond the fiscal year for which they are
			 provided.
					(3)In some cases,
			 agencies are granted funding and it remains available for obligation
			 indefinitely.
					(4)The Congressional
			 Budget and Impoundment Control Act of 1974 requires the Office of Management
			 and Budget to make funds available to agencies for obligation and prohibits the
			 Administration from withholding or cancelling unobligated funds unless approved
			 by an act of Congress.
					(5)Greater
			 congressional oversight is required to review and identify potential savings
			 from unneeded balances of funds.
					(b)Policy on
			 deficit reduction through the cancellation of unobligated
			 balancesCongressional committees shall through their oversight
			 activities identify and achieve savings through the cancellation or rescission
			 of unobligated balances that neither abrogate contractual obligations of the
			 Federal Government nor reduce or disrupt Federal commitments under programs
			 such as Social Security, veterans’ affairs, national security, and Treasury
			 authority to finance the national debt.
				(c)Deficit
			 reductionCongress, with the
			 assistance of the Government Accountability Office, the Inspectors General, and
			 other appropriate agencies should make it a high priority to review unobligated
			 balances and identify savings for deficit reduction.
				604.Recommendations
			 for the elimination of waste, fraud, and abuse in Federal programs
				(a)FindingsThe House finds the following:
					(1)The Government
			 Accountability Office is required by law to identify examples of waste,
			 duplication, and overlap in Federal programs, and has so identified dozens of
			 such examples.
					(2)In testimony
			 before the Committee on Oversight and Government Reform, the Comptroller
			 General has stated that addressing the identified waste, duplication, and
			 overlap in Federal programs could potentially save tens of billions of
			 dollars.
					(3)The Rules of the
			 House of Representatives require each standing committee to hold at least one
			 hearing every four months on waste, fraud, abuse, or mismanagement in
			 Government programs.
					(4)The findings
			 resulting from congressional oversight of Federal Government programs should
			 result in programmatic changes in both authorizing statutes and program funding
			 levels.
					(b)Policy on
			 deficit reduction through the reduction of unnecessary and wasteful
			 spendingEach authorizing committee annually shall include in its
			 Views and Estimates letter required under section 301(d) of the Congressional
			 Budget Act of 1974 recommendations to the Committee on the Budget of programs
			 within the jurisdiction of such committee whose funding should be reduced or
			 eliminated. Such recommendations shall be made publicly available.
				VIISense of the
			 House provisions
			701.Sense of the
			 House regarding the importance of child support enforcementIt is the sense of the House that—
				(1)additional legislative action is needed to
			 ensure that States have the necessary resources to collect all child support
			 that is owed to families and to allow them to pass 100 percent of support on to
			 families without financial penalty; and
				(2)when 100 percent of child support payments
			 are passed to the child, rather than administrative expenses, program integrity
			 is improved and child support participation increases.
				
	
		
			Passed the House of
			 Representatives March 29, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		April 16, 2012
		Committee discharged pursuant to Section 300 of the
		  Congressional Budget Act; placed on the calendar
	
